Citation Nr: 0910256	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an initial rating for a service-connected 
post-operative cervical spine disability, after a temporary 
total rating from July 8, 2005, to January 31, 2006, in 
excess of 20 percent from February 1, 2006, to July 9, 2007; 
and in excess of 30 percent from July 10, 2007.  

3.  Entitlement to an initial compensable rating for service-
connected varicose veins of the right leg from July 8, 2005, 
to July 9, 2007; and in excess of 10 percent from July 10, 
2007.

4.  Entitlement to an initial compensable rating for service-
connected varicose veins of the left leg from July 8, 2005, 
to July 9, 2007; and in excess of 10 percent from July 10, 
2007.

5.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbar spine strain.

6.  Entitlement to an initial compensable rating for service-
connected sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to March 
1993 and from October 2002 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that granted service connection for a post 
operative cervical spine disability, evaluated as 100 percent 
disabling from December 9, 2005, and as 20 percent disabling 
from February 1, 2006.  The RO also granted service 
connection with an effective date of December 9, 2005, for a 
back disability evaluated as 10 percent disabling, varicose 
veins of the legs evaluated as zero percent (noncompensably) 
disabling, and sinusitis, evaluated as zero percent 
(noncompensably) disabling.  

A rating decision in September 2006 granted an earlier 
effective date of July 8, 2005, for the grant of service 
connection and evaluations assigned for the issues on appeal.  

In August 2007, the RO assigned a 30 percent evaluation for 
the post-operative cervical spine disability effective in 
July 2007; a 10 percent evaluation for varicose veins of the 
right leg effective in July 2007, and a 10 percent evaluation 
for varicose veins of the left leg effective in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

When seen at a VA Community Based Outpatient Clinic in July 
2006, the Veteran reported that her increased neck pain 
reached the point where she was unable to function well 
either at home or at work and was on long-term disability at 
work.  The Veteran also stated that she had recently applied 
for medical disability from the state.  That evidence 
suggests that the Veteran had filed for Social Security 
Administration (SSA) benefits based on disability.  In May 
2006, the Veteran had been notified that examples of evidence 
that might affect the assignment of a disability evaluation 
included recent Social Security determinations.  The Veteran 
should be contacted regarding whether she filed a claim for 
SSA benefits and a search made of information available to VA 
regarding the Veteran's receipt, if any, of SSA benefits.  If 
she filed a claim for SSA benefits, then the SSA should be 
contacted in order to obtain those records.  The United 
States Court of Appeals for Veterans Claims has interpreted 
the duty to assist to include requesting information and 
records from the SSA which were relied upon in any disability 
determination.  See Moore v. Shinseki, -- F.3d --, 2009 WL 
306704 (Fed. Cir.), Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Because such records may be useful in adjudicating the 
Veteran's claim, the Board finds that an effort should be 
made to obtain them.  Consequently, these records must be 
obtained and associated with the claims file prior to final 
adjudication of the Veteran's claim.

As noted, the Veteran seeks an increased rating for the 
service-connected disabilities on appeal.  The Veteran was 
last afforded a VA examination of those disabilities in July 
2007.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the Veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examinations are not necessarily stale, in 
light of the development requested and the possibility of 
additional medical records to be considered, there might be a 
significant change in the Veteran's disabilities on appeal.  
Thus, the Board finds that a new examination is in order.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to provide 
information as to whether she filed a 
claim for Social Security disability 
benefits.  

2.  Research information available to VA 
regarding the receipt by the Veteran of 
benefits from the SSA.  

3.  If the Veteran filed a claim for 
Social Security disability benefits, the 
RO should obtain from the Social Security 
Administration the records pertinent to 
her claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  All 
efforts to obtain those records must be 
documented for the record.  If no records 
are available, it must be so stated, in 
writing, for the record.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of her service-
connected cervical spine disability and 
lumbar spine disability.  The claims 
folder must be made available to and be 
reviewed by the examiner and the review 
should be noted in the examination report.  
All appropriate tests and studies, 
including x-rays and range of motion 
studies of the cervical spine and the 
lumbar spine, reported in degrees, should 
be accomplished.  The examiner should 
describe any pain, weakened movement, 
excess fatigability and incoordination.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the cervical spine and lumbar 
spine.  The examiner also must identify 
any neurological symptoms that are 
associated with the cervical spine 
disability or lumbar spine disability and 
express an opinion as to their severity.  
If bed rest is prescribed by the physician 
and treatment required by a physician, it 
should be so noted.  The rationale for any 
opinion expressed should be provided.

5.  Schedule the Veteran for an 
appropriate cardiovascular examination to 
ascertain the current severity of her 
service-connected bilateral varicose 
veins.  The claims folder and a copy of 
this Remand must be made available to and 
be reviewed by the examiner in conjunction 
with conducting the examination.  The 
examination report must be annotated that 
the claims file was in fact reviewed in 
conjunction with the examination.  All 
tests that are deemed necessary by the 
examiner should be conducted.

Following a review of the record and 
interview and evaluation of the Veteran, 
the examiner is to indicate which of the 
following paragraphs (a), (b), (c), (d) or 
(e), best describes the symptomatology of 
the varicose veins of each leg:

(a) Massive board-like edema with constant 
pain at rest;

(b) Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, 
and persistent ulceration;

(c) Persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration; or

(d) Persistent edema, incompletely 
relieved by elevation of extremity, with 
or without beginning stasis pigmentation 
or eczema; or

(e) Intermittent edema of extremity or 
aching and fatigue in leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery.

A complete rationale for any opinion 
expressed and conclusion reached should be 
provided.  

6.  Schedule the Veteran for a VA sinus 
examination for the purpose of 
ascertaining the current severity of her 
service-connected sinusitis.  The claims 
folder should be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report should reflect that 
the claims folder was reviewed.  All 
indicated tests and studies must be 
conducted.  The examiner should 
specifically comment as to whether the 
Veteran experiences (a) three or more 
episodes of sinusitis per year that 
require the use of antibiotics for four to 
six weeks; or (b) whether she experiences 
six or more non-incapacitating episodes of 
sinusitis per year, characterized by 
headaches, pain, and purulent discharge or 
crusting; or (c) whether she experiences 
one or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment; or (d) whether she experiences 
three to six non-incapacitating episodes 
per year of sinusitis characterized by 
headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest 
and treatment by a physician.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
provided.  

7.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

